     Case 8:20-cv-01160-SB-DFM Document 28-1 Filed 04/30/21 Page 1 of 3 Page ID #:192




 1     MANDOUR & ASSOCIATES, APC
       Joseph A. Mandour (SBN 188896)
 2
       Email: jmandour@mandourlaw.com
 3     Ben T. Lila (SBN 246808)
       Email: blila@mandourlaw.com
 4     8605 Santa Monica Blvd., Suite 1500
 5     Los Angeles, CA 90069
       Telephone: (858) 487-9300
 6
       Attorneys for Plaintiff,
 7     Scott and Addison, LLC
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     SCOTT AND ADDISON, LLC, a                  Case No. 8:20-cv-01160-SB-DFM
12
       California limited liability company,
                                                  DECLARATION OF BEN T. LILA
13                         Plaintiff,             IN SUPPORT OF PLAINTIFF
14                                                SCOTT AND ADDISON, LLC’S
                   v.                             MOTION FOR SERVICE COSTS
15
16     PINKBLUSH.COM, an unknown                  Original Complaint Filed: June 30, 2020
       entity,                                    Answer Filed: April 20, 2021
17
18                         Defendant.             Judge: Hon. Stanley Blumenfeld, Jr.
19
                                                  Hearing:
20                                                Date: June 4, 20201
21                                                Time: 8:30 am
                                                  Courtroom: 6C
22
23
24
25
26     \\
27     \\
28     \\
                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                DECLARATION OF BEN T. LILA IN SUPPORT OF PLAINTIFF SCOTT AND ADDISON, LLC’S
                                                                    MOTION FOR SERVICE COSTS
                                                -1-
     Case 8:20-cv-01160-SB-DFM Document 28-1 Filed 04/30/21 Page 2 of 3 Page ID #:193




 1           I, Ben T. Lila, declare as follows:
 2           1.      I am an attorney with Mandour & Associates, APC, and am counsel
 3     of record for plaintiff Scott and Addison, LLC in the above-captioned action (the
 4     “Action”). I have personal knowledge of the facts set forth herein and, if called as
 5     a witness, could and would competently testify thereto under oath.
 6           2.      Plaintiff has incurred 4.65 hours of attorney time totaling $1,265.05
 7     in attorneys’ fees for preparation and filing of the Motion for Alternative Service
 8     filed in the Action. Plaintiff has further incurred 2.95 hours of attorney time
 9     totaling $1,060.25 in attorneys’ fees for preparation and filing of the present
10     Motion for Service Costs.
11           3.      Plaintiff’s total cost for service of process and filing this Motion is
12     $2,325.30.
13           I declare under penalty of perjury under the laws of the United States that
14     the foregoing is true and correct.
15
16     Date: April 30, 2021
17                                               /s/ Ben T. Lila
                                           Ben T. Lila (SBN 246808)
18                                         Email: blila@mandourlaw.com
19
20
21
22
23
24
25
26
27
28

                                                                Civil Case No. 8:20-cv-01160-SB-DFM
                  DECLARATION OF BEN T. LILA IN SUPPORT OF PLAINTIFF SCOTT AND ADDISON, LLC’S
                                                                      MOTION FOR SERVICE COSTS
                                                  -2-
     Case 8:20-cv-01160-SB-DFM Document 28-1 Filed 04/30/21 Page 3 of 3 Page ID #:194




 1                               CERTIFICATE OF SERVICE

 2
             I hereby certify that on the below date, I filed the foregoing document with

 3
       the Court’s CM/ECF system, which will provide electronic notice to the

 4
       following:

 5           Michael A. Long, Esq. (SBN: 266555)
 6           Law Office of Michael A. Long
             1920 Hillhurst Avenue, #1139
 7
             Los Angeles, CA 90027
 8           Telephone: (310) 625-3395
             Facsimile: (213) 915-3133
 9
             Email: mlong@aexius.com
10
11
       Dated: April 30, 2021
12                                             /s/ Ben T. Lila
13                                       Ben T. Lila (SBN 246808)
                                         Email: blila@mandourlaw.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                DECLARATION OF BEN T. LILA IN SUPPORT OF PLAINTIFF SCOTT AND ADDISON, LLC’S
                                                                    MOTION FOR SERVICE COSTS
                                                -3-
